             Case 4:19-cv-01751-DMR Document 35 Filed 08/08/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
     PETER TODD, an individual,               Case No.: 4:19-cv-01751-DMR
12
                 Plaintiff,                   ORDER (AS MODIFIED)
13                                            GRANTING JOINT MOTION TO
     vs.                                      RESCHEDULE THE INITIAL
14                                            CASE MANAGEMENT
   SARAH MICHELLE REICHWEIN aka ISIS          CONFERENCE
15 AGORA LOVECRUFT, an individual,

16               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

              ORDER (AS MODIFIED) GRANTING JOINT MOTION TO RESCHEDULE THE CMC
                                     (No. 4:19-cv-01751-DMR)
             Case 4:19-cv-01751-DMR Document 35 Filed 08/08/19 Page 2 of 2




 1         Before the Court is the parties’ Joint Motion to Reschedule the Initial Case

 2 Management Conference. The Motion is GRANTED. The Initial Case Management

 3 Conference scheduled for September 4, 2019 at 1:30 p.m. has been rescheduled to

 4 August 22, 2019 at 1:00 p.m. to coincide with the hearing on Defendant's Motion to Strike

 5 Plaintiff's Complaint (anti-SLAPP motion). Parties shall file a joint case management

 6 conference statement by no later than August 15, 2019.

 7         It is SO ORDERED AS MODIFIED.
                                                               S DISTRICT
                                                            ATE           C
 8                                                         T




                                                                                 O
                                                       S




                                                                                  U
                                                      ED




                                                                                   RT
                                                                           ERED


                                                  UNIT
 9                                                                 O ORD D
                                                           IT IS S    D E
                                                                       I F I
                                                              AS MO




                                                                                        R NIA
          August 8, 2019
10 DATED:___________________                     _____________________________________
                                                                           u
                                                                   a M. Ry
                                                  NO

                                                 Hon. Donna  M.  Ryu
                                                               onn




                                                                                       FO
11                                                     Judge D
                                                    RT




                                                                                   LI
                                                 UnitedE RStates MagistrateC Judge
                                                       H




                                                                                   A
12                                                           N
                                                                 D IS T IC T O
                                                                               F
                                                                       R
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

               ORDER (AS MODIFIED) GRANTING JOINT MOTION TO RESCHDULE THE CMC
                                     (No. 4:19-cv-01751-DMR)
